

110 S1794 IS: IG Testimonial Subpoena Authority Act
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1794IN THE SENATE OF THE UNITED STATESMay 24, 2021Ms. Hassan (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Inspector General Act of 1978 to provide testimonial subpoena authority, and for other purposes.1.Short titleThis Act may be cited as the IG Testimonial Subpoena Authority Act.2.Additional authority provisions for Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting after section 6 the following:6A.Additional authority(a)Definition of Inspector GeneralIn this section, the term Inspector General—(1)means an Inspector General of an establishment or a designated Federal entity (as defined in section 8G(a)); and(2)includes—(A)the Inspector General of the Central Intelligence Agency established under section 17 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517);(B)the Inspector General of the Intelligence Community established under section 103H of the National Security Act of 1947 (50 U.S.C. 3033);(C)the Special Inspector General for Afghanistan Reconstruction established under section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379); (D)the Special Inspector General for the Troubled Asset Relief Plan established under section 121 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231);(E)the Inspector General for the Government Accountability Office established under section 705 of title 31, United States Code;(F)the Inspector General for the United States Capitol Police established under section 1004 of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909); (G)the Inspector General of the Architect of the Capitol established under section 1301 of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808);(H)the Inspector General of the Library of Congress established under section 1307 of the Library of Congress Inspector General Act of 2005 (2 U.S.C. 185); (I)the Inspector General of the Government Publishing Office established under section 3901 of title 44, United States Code; and(J)the Special Inspector General for Pandemic Recovery established under section 4018 of the CARES Act (15 U.S.C. 9053).(b)Testimonial subpoena authority(1)In generalIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act or the provisions of the authorizing statute of the Inspector General, as applicable, is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by this Act or by the authorizing statute of the Inspector General, as applicable, which in the case of contumacy or refusal to obey, such subpoena shall be enforceable by order of any appropriate United States district court. (2)ProhibitionAn Inspector General may not require by subpoena the attendance and testimony of an individual who is otherwise obligated to provide testimony and cooperate with the Inspector General, but may use other authorized procedures. (c)Notice to Attorney GeneralNot less than 7 days before issuing a subpoena under this section, an Inspector General shall—(1)notify the Attorney General of the issuance; and(2)take into consideration any objection provided by the Attorney General relating to the subpoena.(d)Training and standardsThe Council of the Inspectors General on Integrity and Efficiency shall promulgate standards and provide training relating to the issuance of subpoenas, conflicts of interest, and any other matter the Council determines necessary to carry out this section. (e)ApplicabilityThe provisions of this section shall not affect the exercise of authority by an Inspector General of testimonial subpoena authority established under another provision of law.;(2)in section 5(a)—(A)in paragraph (21)(B), by striking and at the end;(B)in paragraph (22), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(23)a description of the use of subpoenas for the attendance and testimony of certain witnesses authorized under section 6A.; and(3)in section 8G(g)(1), by inserting 6A, before and 7.